Name: Commission Regulation (EEC) No 2183/91 of 24 July 1991 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1990/91 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/20 Official Journal of the European Communities 25. 7. 91 COMMISSION REGULATION (EEC) No 2183/91 of 24 July 1991 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1990/91 wine year wine year to intervention measures in the wine sector ("), amended by Regulation (EEC) No 2335/90 (I2), fixes the amount of aid for the 1990/91 wine year ; Whereas the amount available for such financing depends on the quantities of the products in respect of which the aid is to be granted ; whereas the estimate adopted for the 1985/86, 1 986/87, 1987/88, 1988/89 and 1989/90 campaigns will make it possible to finance an efficiency study covering an amount of approximately ECU 200 000 ; whereas the amount available for financing the measure for 1990/91 is estimated at ECU 5 500 000 ; Whereas the amount adopted is not sufficient to enable effective campaigns to be mounted throughout the Community ; whereas it therefore appears advisable to continue to operate promotional schemes in those Member States where campaigns have been mounted in previous years ; whereas schemes financed from the budget adopted for Spain should, moreover, be restricted to that Member State in view of its limited possibilities for disposing of the product in question other than on the domestic market ; Whereas, in order to ensure better management of the budget funds, a final date must be fixed for the signing and payment of contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 46 (5) and 81 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture Q, as last amended by Regulation (EEC) No 1640/91 (*), Whereas Article 1 (2) of Commission Regulation (EEC) No 3461 /85 of 9 December 1985 on the organization of campaigns to promote the consumption of grape juice Q, as last amended by Regulation (EEC) No 2083/91 (8), provides that the Member States in which the campaigns to promote the consumption of grape juice are to be carried out and the total amounts allocated for the finan ­ cing of the campaigns in each of the said Member States must be determined for each wine year ; Whereas Article 4 (2) of Commission Regulation (EEC) No 2641 /88 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated grape must to produce grape juice (9), as last amended by Regulation (EEC) No 2056/91 (10), fixes that part of the aid intended to finance 35 % of the promo ­ tion campaign ; Whereas Annex IV to Commission Regulation (EEC) No 2270/90 of 1 August 1990 fixing the buying-in prices, aids and certain other amounts applicable for the 1990/91 HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1990/91 wine year, campaigns to promote the consumption of grape juice as provided for in Article 1 (1 ) of Regulation (EEC) No 3461 /85 shall be carried out in the Federal Republic of Germany, France, Italy, Spain, Belgium and the Netherlands. The total amount for the financing of those campaigns shall be :  ECU 1 640 000 for the Federal Republic of Germany,  ECU 1 430 000 for France,  ECU 860 000 for Italy,  ECU 1 140 000 for Spain,  ECU 215 000 for Belgium,  ECU 215 000 for the Netherlands. (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 6. (3 OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9. (Ã  OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 150, 15. 6. 1991 , p. 38 . 0 OJ No L 332, 10. 12. 1985, p. 22. (8) OJ No L 193, 17. 7. 1991 , p. 14. 0 OJ No L 236, 26. 8 . 1988, p. 25. O OJ No L 187, 13 . 7. 1991 , p. 30. ( «') OJ No L 204, 2. 8 . 1990, p . 35. (12) OJ No L 211 , 9 . 8 . 1990, p . 7. 25. 7. 91 I Official Journal of the European Communities No L 202/21 2. Contracts for that campaign shall be signed within nine months at the latest following the date of entry into force of this Regulation. The payment of contracts shall be made three months at the latest after the contracts. 3. The amounts referred to in paragraph 1 shall be converted into national currency using the agricultural conversion rate in force in the wine sector on 1 September 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission